DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election  without traverse of election of Species A corresponding to claims 1-20 for prosecution on merits filed on 08/15/2022 is acknowledged.

3.	Claims 21-52 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  Invention, there being no allowable generic or linking claim. Election was made  without traverse in the reply filed on 08/15/2022.
Therefore, Claims 1-20  are pending and have been considered below.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 8 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending application No. 16/560,692. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of this Application that the claimed invention is fully embedded in the Patent with the exception of some limitation arrangement/rearrangement. Nevertheless, such an omission has not precluded achieving the same end result of controller receiving user input and sensor data and adjusting  power supply to one of removable accessors based on  sensor information and user input.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-3, 6-10, 19 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Tharaldson et al. ( USP 2014/0244110) in view of Grover (USP 2015/0193030). 
As Per Claim 1, Tharaldson et al. (Tharaldson) teaches,  a recreational vehicle (108, Figs. 4, 33-34, a motorcycle  [0002])  operatively coupled to a user interface, (mobile device 110, 700,800, Figs. 4-5,7-8) comprising: a plurality of ground engaging members; (vehicle wheels: inherent,  also see 3012, Fig.26)); a frame supported by the plurality of ground engaging members; ( vehicle frame : inherent, also see 3014, Fig.26); at least one sensor operatively coupled to the frame and configured to provide sensor information indicating one or more vehicle parameters; ( 3032,3030,3028,3036 etc.    coupled to ECU 402  and ECU 402  is connected to frame, See Fig.26); and a controller operatively coupled to the user interface,  ( ECU 402, Fig.26) wherein the controller is configured to: identify an accessory type corresponding to at least one accessory operatively coupled to the recreational vehicle;( ECU being connected with all sensors ( accessories) and being capable of identifying them, See Fig. 26, also see [0011]), [0077]).
However, Tharaldson does not explicitly teach, receive user input indicating a customization of one or more vehicle parameters for the at least one accessory from the user interface;  receive the sensor information indicating the one or more vehicle parameters from the at least one sensor; generate one or more instructions to control at least one removable accessory based on the accessory type and the comparing the sensor information with the user input indicating the customization associated with the at least one removable accessory;  and provide, to the at least one removable accessory, the one or more instructions.   
In  a related field  of Art, Grover teaches, in-vehicle configurable soft-switches, wherein, receive user input indicating a customization of one or more vehicle parameters for the at least one accessory from the user interface;  receive the sensor information indicating the one or more vehicle parameters from the at least one sensor;  generate one or more instructions to control at least one removable accessory based on the accessory type and the comparing the sensor information with the user input indicating the customization associated with the at least one removable accessory;  and provide, to the at least one removable accessory, the one or more instructions ( via user adding accessories to the vehicle and modifying the vehicle so that user can turn the accessories ON or Off [0019], by including a switch module that switches  power to accessor  devices under the control of a vehicle computing system [0020] and system displays a soft-switch user interface  listing switches or connected accessory devices – system receives input vai soft-switch requesting  system for power ON or OFF, [0021], See [0019-0022], [0043], [0046], [0054-0060], Figs. 2-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tharaldson and Grover   before him  before the effective filing date of the claimed invention to modify the systems of Tharaldson, to include the  teachings ( in-vehicle configurable soft-switches, software etc.) of Grover  and configure with the system of Tharaldson in order to incorporate a configurable soft-switches and user having control of turning ON /OFF  Front/Rear  Mood Lights, Driver Footwell lights, Passenger Footwell lights etc. Motivation to combine the two teachings is, to provide a configurable switching of in-vehicle devices (i.e., an added feature to enhance vehicle image).
As per Claim 2, Tharaldson as modified by Grover   teaches the limitation of Claim 1. However, Tharaldson  in view of Grover  teaches, wherein the controller is further configured to: determine, based on the sensor information, whether the recreational vehicle is encountering an event, and wherein the controller is configured to generate the one or more instructions to control the at least one removable accessory based on the event ( Tharaldson:  via the vehicle  interface 314, receiving data from the electronic control unit of the vehicle  such as error codes or other issues , displaying it on display and Communicating  such data, such as  error codes or other issues, to a server for relay to a dealer or repairperson, [0072]).
As per Claim 3, Tharaldson as modified by Grover   teaches the limitation of Claim 2. However, Tharaldson  in view of Grover  teaches, wherein the event is an airborne event, a turning event, a cornering event, an idling event, or a braking event.  
(Tharaldson : (via  receiving data such as  in the case of fuel consumption, speed, throttle position, or other similar operational parameters)”, [0072]).
As per Claim 6, Tharaldson as modified by Grover   teaches the limitation of Claim 3. However, Tharaldson  in view of Grover  teaches, wherein the at least one sensor comprises a steering sensor, and wherein the sensor information indicates a steering angle, a steering rate, or a steering position ( Tharaldson: steering sensor 3028 , , [0122], Fig. 26).
As per Claim 7, Tharaldson as modified by Grover   teaches the limitation of Claim 1. However, Tharaldson  in view of Grover  teaches, wherein the at least one removable accessory comprises a light accessory (Grover : [0019], [0043], [0046], [0054]).
As per Claim 8, Tharaldson as modified by Grover   teaches the limitation of Claim 7. However, Tharaldson  in view of Grover  teaches, wherein the at least one sensor comprises a vehicle speed sensor, wherein the sensor information indicates a vehicle speed, (Tharaldson : vehicle speed sensor 3026, [0122], Fig.26).
However, Tharaldson  in view of Grover  does not explicitly teach, wherein the controller is configured to generate the one or more instructions to control the light accessory based on the vehicle speed satisfying one or more vehicle speed thresholds.  
However,  controller  generating  the one or more instructions to control the light accessory based on the vehicle speed satisfying one or more vehicle speed thresholds,  would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
As per Claim 9, Tharaldson as modified by Grover   teaches the limitation of Claim 7. However, Tharaldson  in view of Grover  teaches, wherein the at least one sensor comprises a vehicle speed sensor, wherein the sensor information indicates a vehicle speed, (Tharaldson : vehicle speed sensor 3026, [0122], Fig.26) and wherein the controller is configured to generate the one or more instructions to control the light accessory by: determining a number of lights within the light accessory to turn on based on data representing an algorithm and the vehicle speed; and generating one or more instructions to turn on the determined number of lights within the light accessory, (Grover : via user adding accessories to the vehicle and modifying the vehicle so that user can turn the accessories ON or Off [0019], by including a switch module that switches  power to accessor  devices under the control of a vehicle computing system [0020] and system displays a soft-switch user interface  listing switches or connected accessory devices – system receives input vai soft-switch requesting  system for power ON or OFF, [0021], See [0019-0022], [0043], [0046], [0054-0060], Figs. 2-5).
As per Claim 10, Tharaldson as modified by Grover   teaches the limitation of Claim 7. However, Tharaldson  in view of Grover  teaches, wherein the at least one sensor comprises a global positioning system (GPS) sensor, wherein the sensor information indicates a geographical location of the recreational vehicle, ( Grover : via a GPS  input 24, [0026], an onboard   GPS device 24 [0036]),  and wherein the controller is configured to generate the one or more instructions to control the light accessory based on the geographical location of the recreational vehicle.  ((  Grover : via user adding accessories to the vehicle and modifying the vehicle so that user can turn the accessories ON or Off [0019], by including a switch module that switches  power to accessor  devices under the control of a vehicle computing system [0020] and system displays a soft-switch user interface  listing switches or connected accessory devices – system receives input vai soft-switch requesting  system for power ON or OFF, [0021], See [0019-0022], [0043], [0046], [0054-0060], Figs. 2-5).
As per Claim 19, Tharaldson as modified by Grover  teaches the limitation of Claim 1. However, Tharaldson  in view of Grover  teaches, wherein the at least one removable accessory comprises a mechanical attachment accessory, (Tharaldson : User  interface (mobile device ) being a mechanical attachment accessory , See [0079], [0084-0098], Figs. 7-22).
As per Claim 20, Tharaldson as modified by Grover  teaches the limitation of Claim 1. However, Tharaldson  in view of Grover  teaches, the recreational vehicle  further comprising: the user interface, and wherein the user interface is supported by the frame and configured to receive the user input from a user.( Tharaldson :  User interface 700, 800, [0079], [0085], [0087-0089], Figs, 7,8).
 
7.	Claims 4-5, 12,14,16-17 and 18 are  rejected under 35 U.S.C. 103 as being unpatentable over Tharaldson et al. ( USP 2014/0244110) in view of Grover (USP 2015/0193030) in view of Hoffmann et al. (USP 2019/0172354) .
As per Claim 4, Tharaldson as modified by Grover   teaches the limitation of Claim 2. However, Tharaldson  in view of Grover does not explicitly teach, wherein the at least one sensor comprises an inertial measurement unit (IMU), and wherein the sensor information indicates an IMU measurement.  
In a related field of Art, Hoffmann et al. ( Hoffmann) teaches, a device for warning a two-wheeler driver of a collision with another vehicle, wherein the at least one sensor comprises an inertial measurement unit (IMU), and wherein the sensor information indicates an IMU measurement. ( the device being equipped with  IMU sensor 6,  determining the roll and the pitch angles of the motorcycle, [0012], [0016], [0032], [0039], claims 6 and 9).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Tharaldson, Grover   and Hoffmann before him  before the effective filing date of the claimed invention  to modify the systems of Tharaldson, to include the collision  warning device  teachings ( the device, camera and IMU sensor) of Hoffmann  and configure with the system of Tharaldson in order to determine that the motorcycle is leaning or on curve, determining the speed of the motorcycle while leaning, determining that the motorcycle is at a selected speed or above a selected threshold speed for turning or in a curve. Motivation to combine the two teachings is, to provide the driver  regarding vehicle  speed at curve  and warn him of possible vehicle accident if it is not brought under control  (i.e., an added feature to enhance  safety of driver, passenger and the vehicle).
As per Claim 5, Tharaldson as modified by Grover and Hoffmann  teaches the limitation of Claim 4. However, Tharaldson  in view of Grover and Hoffmann teaches, wherein the IMU measurement comprises at least one of: a yaw rate, a pitch rate, a roll rate, a lateral acceleration, and a longitudinal acceleration. (Hoffmann:  the device being equipped with  IMU sensor 6,  determining the roll and the pitch angles of the motorcycle, [0012], [0016], [0032], [0039], claims 6 and 9).  
As per Claim 12, Tharaldson as modified by Grover  teaches the limitation of Claim 7. However, Tharaldson  in view of Grover   teaches, the controller is configured to generate the one or more instructions to control the light accessory  of the recreational vehicle. (  Grover : via user adding accessories to the vehicle and modifying the vehicle so that user can turn the accessories ON or Off [0019], by including a switch module that switches  power to accessor  devices under the control of a vehicle computing system [0020] and system displays a soft-switch user interface  listing switches or connected accessory devices – system receives input vai soft-switch requesting  system for power ON or OFF, [0021], See [0019-0022], [0043], [0046], [0054-0060], Figs. 2-5). 
However, Tharaldson in view of Grover does not explicitly teach, wherein: the at least one sensor comprises an inertial measurement unit (IMU); the sensor information indicates an IMU measurement; the controller is further configured to determine an orientation of the recreational vehicle based on the IMU measurement;  
In a related field of Art, Hoffmann et al. ( Hoffmann) teaches, a device for warning a two-wheeler driver of a collision with another vehicle, wherein: the at least one sensor comprises an inertial measurement unit (IMU); the sensor information indicates an IMU measurement; the controller is further configured to determine an orientation of the recreational vehicle based on the IMU measurement; ( the device being equipped with  IMU sensor 6,  determining the roll and the pitch angles of the motorcycle, [0012], [0016], [0032], [0039], claims 6 and 9).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Tharaldson, Grover   and Hoffmann before him before the effective filing date of the claimed invention  to modify the systems of Tharaldson, to include the collision  warning device  teachings ( the device, camera and IMU sensor) of Hoffmann and configure with the system of Tharaldson in order to determine that the motorcycle is leaning or on curve, determining the speed of the motorcycle while leaning, determining that the motorcycle is at a selected speed or above a selected threshold speed for turning or in a curve. Motivation to combine the two teachings is, to provide the driver  regarding vehicle  speed at curve  and warn him of possible vehicle accident if it is not brought under control  (i.e., an added feature to enhance  safety of driver, passenger and the vehicle).
However, Tharaldson  in view of Grover  and Hoffmann  does not explicitly teach,  
the controller  generating instructions to control the light accessory based on the orientation of the recreational vehicle
However,  the controller   generating  instructions to control the light accessory based on the orientation of the recreational vehicle,  would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 14, Tharaldson as modified by Grover and Hoffmann teaches the limitation of Claim 12. However, Tharaldson  in view of Grover and Hoffmann teaches, wherein the controller generates the one or more instructions to control the light accessory by: generating, based on the orientation of the recreational vehicle, one or more instructions to activate or de-activate the light accessory (Grover : via user adding accessories to the vehicle and modifying the vehicle so that user can turn the accessories ON or Off [0019], by including a switch module that switches  power to accessor  devices under the control of a vehicle computing system [0020] and system displays a soft-switch user interface  listing switches or connected accessory devices – system receives input vai soft-switch requesting  system for power ON or OFF, [0021], See [0019-0022], [0043], [0046], [0054-0060], Figs. 2-5). 
 	As per Claim 16, Tharaldson as modified by Grover and Hoffmann   teaches the limitation of Claim 12. However, Tharaldson  in view of Grover and Hoffmann teaches, wherein the IMU measurement is a pitch angle of the recreational vehicle.  ; (Hoffmann: the device being equipped with  IMU sensor 6,  determining the roll and the pitch angles of the motorcycle, [0012], [0016], [0032], [0039], claims 6 and 9).  
 As per Claim 17, Tharaldson as modified by Grover and Hoffmann   teaches the limitation of Claim 12. However, Tharaldson  in view of Grover and Hoffmann teaches, wherein the user input indicates a user- defined IMU threshold for the IMU measurement, and wherein the controller determines the orientation of the recreational vehicle based on the user-defined IMI threshold and the sensor information.  (Hoffmann: the device being equipped with  IMU sensor 6,  determining the roll and the pitch angles of the motorcycle, [0012], [0016], [0032], [0039], claims 6 and 9).
As per Claim 18, Tharaldson as modified by Grover and Hoffmann   teaches the limitation of Claim 12. However, Tharaldson  in view of Grover and Hoffmann teaches,
wherein the controller is further configured to: receive second user input indicating an angle to adjust a beam of light generated the light accessory, and wherein the controller is configured to generate the one or more instructions to control the light accessory by generating one or more instructions to actuate the light accessory to adjust the angle of the beam of light based on the second user input and the orientation of the recreational vehicle.  (  Grover : via user adding accessories to the vehicle and modifying the vehicle so that user can turn the accessories ON or Off [0019], by including a switch module that switches  power to accessor  devices under the control of a vehicle computing system [0020] and system displays a soft-switch user interface  listing switches or connected accessory devices – system receives input vai soft-switch requesting  system for power ON or OFF, [0021], See [0019-0022], [0043], [0046], [0054-0060], Figs. 2-5). 
 
8.	Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over 
Tharaldson et al. ( USP 2014/0244110) in view of Grover (USP 2015/0193030) in view of Susumu  (KR-2018/0048913).
As per Claim 11, Tharaldson as modified by Grover teaches the limitation of Claim 7. However, Tharaldson  in view of Grover does not explicitly teach, wherein the at least one sensor comprises an ambient light detection sensor, wherein the sensor information indicates a detected amount of ambient light surrounding the recreational vehicle, and wherein the controller is configured to generate the one or more instructions to control the light accessory based on the detected amount of ambient light.  
In a related field of Art,  Susumu teaches, driving control method and driving control  device, wherein, wherein the at least one sensor comprises an ambient light detection sensor, wherein the sensor information indicates a detected amount of ambient light surrounding the recreational vehicle, and wherein the controller is configured to generate the one or more instructions to control the light accessory based on the detected amount of ambient light. (via vehicle control system being equipped with an ambient light detection sensor 110, page 5, para 3; page 7, para 3, page 10, para 4, page 11, para 1, page 13 last para, Fig.1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tharaldson, Grover   and Hoffmann  and Susumu before him  before the effective filing date of the claimed invention  to modify the systems of Tharaldson, to include the  teachings ( the device, ambient light detection sensor 110) of Susumu and configure with the system of Tharaldson in order to  detect  the range of lane of boundary line by ambient light detection sensor,  in order to grasp appropriately the shape of the road on which the vehicle is traveling from now , the position of the vehicle in the scheduled travel route. 

9.	Claims 13 and 15  are  rejected under 35 U.S.C. 103 as being unpatentable over 
Tharaldson et al. ( USP 2014/0244110) in view of Grover (USP 2015/0193030) in view of Hoffmann et al. (USP 2019/0172354) in view of  Barker (USP 2011/0172854).
As per Claim 13, Tharaldson as modified by Grover and Hoffmann  teaches the limitation of Claim 12. However, Tharaldson  in view of Grover and Hoffmann does not explicitly teach, wherein the controller determines the orientation of the recreational vehicle by determining whether the recreational vehicle is on flat ground, travelling uphill, or travelling downhill.  
In a related field of Art, Barker teaches, wherein the controller determines the orientation of the recreational vehicle by determining whether the recreational vehicle is on flat ground, travelling uphill, or travelling downhill ( Via   “The navigation processor 40 utilizes the signals from the IMU 30 to determine the  actual  vehicle attitude and position” ( position of flat ground or travelling uphill or downhill), [0040]) also see [0015], [0040], claims 10 and 22, Fig.2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tharaldson, Grover   and Hoffmann  and Barker before him before the effective filing date of the claimed invention  to modify the systems of Tharaldson, to include the teachings ( IMU and algorithm  ) of Barker  and configure with the system of Tharaldson in order to determine the motorcycle attitude at different orientation( flat plane, uphill or downhill).
As per Claim 15, Tharaldson as modified by Grover and Hoffmann teaches the limitation of Claim 12. However, Tharaldson  in view of Grover and Hoffmann teaches, wherein the controller generates the one or more instructions to control the light accessory by: (  Grover : via user adding accessories to the vehicle and modifying the vehicle so that user can turn the accessories ON or Off [0019], by including a switch module that switches  power to accessor  devices under the control of a vehicle computing system [0020] and system displays a soft-switch user interface  listing switches or connected accessory devices – system receives input vai soft-switch requesting  system for power ON or OFF, [0021], See [0019-0022], [0043], [0046], [0054-0060], Figs. 2-5). 
However, Tharaldson  in view of Grover and Hoffmann does not explicitly teach, generating, based on the orientation of the recreational vehicle.
In a related field of Art, Barker teaches,  generating, based on the orientation of the recreational vehicle, (Barker :  Via   “The navigation processor 40 utilizes the signals from the IMU 30 to determine the  actual  vehicle attitude and position” (position of flat ground or travelling uphill or downhill), [0040]) also see [0015], [0040], claims 10 and 22, Fig.2). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Tharaldson, Grover   and Hoffmann  and Barker before him before the effective filing date of the claimed invention  to modify the systems of Tharaldson, to include the teachings ( IMU and algorithm  ) of Barker  and configure with the system of Tharaldson in order to determine the motorcycle attitude at different orientation( flat plane, uphill or downhill).
However, Tharaldson  in view of Grover  and Hoffmann and Barker  does not explicitly teach, one or more instructions to actuate the light accessory to adjust an angle of a beam of light generated by the light accessory.  
However, one or more instructions to actuate the light accessory to adjust an angle of a beam of light generated by the light accessory, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663